DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant has submitted amendments to the claims on 07/15/2022. The 35 USC 101 rejection has been withdrawn due to amendments to the claims. The 35 USC 112(b) rejections to the claims have also been withdrawn due to amendments to the claims. 

Claim Objections
Claim 19 is objected to because of the following informalities:  ed on the assigned  category needs to be corrected. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8-10, 12, 19, 21, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni).

Regarding claims 6/32/33, A computer-implemented method/apparatus/non-transient computer readable medium comprising instructions (0071) of controlling detecting inefficiencies in a monitored environmental control system arranged to control at least one environmental characteristic at a premises, the method/ comprising: 
receiving a monitored data set comprising setpoint data and sensor data for an environmental characteristic over a monitoring time period  (0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, 0159 “training period 712 spans the first 30 days (e.g., days 1-30)” fig. 7 shows a plurality of training iterations. Training data sets are made from monitored variables), wherein the setpoint data specifies one or more target values for the environmental characteristic, and the sensor data comprise measured values for said environmental characteristic (0197 “Temperature sensors 1032 measure the temperature of building zone 1034 and provide zone temperature measurements to zone controller 1002. Zone controller 1002 can use zone temperature measurements to generate control signals (e.g., temperature setpoints…)”); 
receiving a model for detecting inefficiencies in environmental control systems, the model relating efficiency of environmental control systems to [numerical features] derivable from a data set comprising setpoint data and sensor data for an environmental characteristic controlled by environmental control systems (0159 “Training HVAC component models 510 can include identifying values for the model coefficients β. For example, model evaluator 532 can use a regression technique to calculate the model coefficients β based on the values of the monitored variables (e.g., T.sub.ci, T.sub.ei, T.sub.eo, etc.) and the corresponding values of the performance variable y during training period 712.”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, 0169 “HVAC component models 510 can include any of a variety of predictive models configured to predict the performance of a HVAC component based on a set of input variables (e.g., monitored variables and/or operating points)”, performance calculations correspond to detecting inefficiencies);
and assigning an efficiency category indicative of the efficiency of the monitored environmental control system over the monitoring time period based on the received model and [the one or more numerical features] of the monitored data set computed based on the setpoint data and sensor data for said environmental characteristic; (0169 “HVAC component models 510 can include any of a variety of predictive models configured to predict the performance of a HVAC component based on a set of input variables (e.g., monitored variables and/or operating points)” 0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0197, fig. 7 shows the monitoring time period. Coefficient of performance is a category indicative of the efficiency of the monitored environmental control system.)
identifying a solution based on the assigned efficiency category, wherein the solution comprises adjusting one or more settings of the environmental control system (0199 “zone controller 1002 uses a predictive modeling technique to predict the temperature of building zone 1034 at a future time. For example, zone controller 1002 can use a plurality of zone temperature models 1010 to predict the temperature of building zone 1034 and can use one or more prediction combiners 1020 to combine multiple zone temperature predictions to form a combined model prediction. Zone controller 1002 can use the combined model prediction to generate the control signals for HVAC equipment”, 0209 “temperature controller 1030 can be configured to generate control signals for HVAC equipment 1036 based on the combined model prediction and/or the measured temperature of building zone 1034. In some embodiments, the control signals for HVAC equipment 1036 are zone temperature setpoints.”); 
and sending a command to the environmental control system to adjust the one or more settings in response to identifying the solution (0025 “combined model prediction includes another predicted value of the temperature of the building. The temperature controller is configured to use the combined model prediction to generate control signals for the HVAC equipment and to operate the HVAC equipment according to the control signals.”).
Vitullo does not teach computing one or more numerical features for the monitored data set based on the setpoint data and sensor data; relating efficiency of environmental control systems to numerical features, and the one or more numerical features.
Samuni teaches computing one or more numerical features for the monitored data set based on the setpoint data (0056 table 1 “these houses also provide their… set and actual indoor temperature”, fig. 7 850, set temperature data corresponds to setpoint data. This data is part of the training household group data as shown in table 1. Fig. 7 850 shows that household usage which contains setpoint data since setpoint is part of usage data is used for modeling consumption.) and sensor (0021 “the power consumption measurement readings are measured granularity of a single reading each predefined interval from a smart household power meter”) data (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature);
relating efficiency of environmental control systems to numerical features (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096)
indicative of the efficiency of the monitored environmental control system over the monitoring time period based on the received model (taught by Vitullo) and the one or more numerical features (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation with the HVAC power consumption modelling of Samuni since Samuni teaches a means for predicting inefficient HVAC operation (0003). 

Regarding claim 8, Vitullo and Samuni teach a method according to claim 6.
Samuni further teaches wherein each data set further comprises external environmental characteristic data relating to the environmental characteristic external to the premises (0004 “Obtaining first training data for HVACs in training set of households during a first period of spring weather,”, 0005);
wherein at least one of the one or more numerical features is based on the external environmental characteristic data (0015 “obtaining operational data pertaining to HVACs in an operational set of households during a recent first time period weather; and applying the HVAC classification model to predict inefficiency of HVACs at individual households in the operational set during periods of future second predefined period weather using only overall household power consumption.”, 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model”).

Regarding claim 9, Vitullo and Samuni teach a method according to claim 6.
wherein each data set further comprises control signal data for one or more appliances of the environmental control system (Vitullo 0025 “generate control signals for the HVAC equipment and to operate the HVAC equipment according to the control signals.”, 0065 “the equipment selection and staging decisions (i.e., deciding which devices to turn on/off)”) and wherein at least one of the one or more numerical features is based on the control signal data (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model” numerical feature is dependent on the activation of equipment).

Regarding claim 10, Vitullo and Samuni teach a method according to claim 6.
 Vitullo teaches further comprising: receiving a time series of setpoint values and sensor values for an extended time period (0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, 0159 “training period 712 spans the first 30 days (e.g., days 1-30)”, the training period is for a frame of time. During that frame of time, the setpoints and sensor values are sampled. Therefore, a time based collection of setpoint and sensor values for an extended time period are collected.); 
and dividing the extended time period into one or more regular, predetermined time slots to develop one or more data sets of setpoint values and sensor values, each data set corresponding to one of the time slots (0146 “training data in a first portion of the data window (e.g., first 30 days of data) to identify values for the model coefficients Model evaluator 532 can then apply the trained HVAC component models 510 to the training data in the second portion of the data window (e.g., second 30 days of data)”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”).

Regarding claim 12, Vitullo and Samuni teach a method according to claim 1. 
Vitullo teaches wherein computing one or more numerical features for a data set based on the setpoint data and sensor data (taught by Vitullo and Samuni as shown above) comprises: 
computing the difference between the setpoint for an environmental characteristic and the sensed value of the environmental characteristic during activation periods (0053 “VAV units 116 may include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building…include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone”).

Regarding claim 19, Vitullo and Samuni teach a method according to claim 5. 
Vitullo further teaches wherein the one or more settings comprises a setpoint for the environmental control system (0199 “zone controller 1002 uses a predictive modeling technique to predict the temperature of building zone 1034 at a future time. For example, zone controller 1002 can use a plurality of zone temperature models 1010 to predict the temperature of building zone 1034 and can use one or more prediction combiners 1020 to combine multiple zone temperature predictions to form a combined model prediction. Zone controller 1002 can use the combined model prediction to generate the control signals for HVAC equipment”, 0209 “temperature controller 1030 can be configured to generate control signals for HVAC equipment 1036 based on the combined model prediction and/or the measured temperature of building zone 1034. In some embodiments, the control signals for HVAC equipment 1036 are zone temperature setpoints.”), the method further comprising: ed on the assigned category (Vitullo 0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows the monitoring time period. Coefficient of performance is a category indicative of the efficiency of the monitored environmental control system.), wherein the solution comprises adjusting the setpoint for the environmental control system (0015 “the operating point is a setpoint for the HVAC equipment and the performance variable indicates a predicted power consumption of the HVAC equipment at the setpoint.”, 0209 “the control signals for HVAC equipment 1036 are zone temperature setpoints. Temperature controller 1030 can use a model predictive control (MPC) technique to generate the zone temperature setpoints for each time step during an optimization period.”); 
sending a command to the environmental control system to adjust the setpoint in response to identifying the solution (0209 “the control signals for HVAC equipment 1036 are zone temperature setpoints. Temperature controller 1030 can use a model predictive control (MPC) technique to generate the zone temperature setpoints for each time step during an optimization period.”); 
in response to identifying the solution, providing a message to a user, the message comprising a selectable option to adjust the setpoint (0085 “user interfaces may allow users to define policies and responses graphically. In some embodiments, the user interfaces may allow a user to select a pre-stored or pre-constructed policy and adapt it or enable it for use with their system.” users are able to adapt policies to their liking. Setpoints correspond as policies); 
and in response to receiving a user selection of the option to adjust the setpoint, sending a command to the environmental control system to adjust the setpoint (0073 “a graphical user interface component configured to provide graphical user interfaces to a user for selecting building requirements (e.g., overall temperature parameters, selecting schedules for the building, selecting different temperature levels for different building zones, etc.).”).

Regarding claim 21, Vitullo and Samuni teach a method according to claim 6. 
Samuni further teaches further comprising: alerting a user associated with the environmental control system in response to assigning a category indicative of an inefficient system, the alerting comprising one or more of: displaying an alert on a display associated with the environmental control system; and transmitting an alert message to a user device associated with the user, the user device being a personal or mobile computing or communications device (0120 “may emit an alert to the household client module and/or to an administrative interface, indicating whether the HVAC is suspected as inefficient or malfunctioned, or whether it is suspected to be oversized or undersized”).

Regarding claim 29, Vitullo and Samuni teach A method according to claim 6, wherein the model is built by a method comprising the steps of:
receiving a plurality of training data sets for one or more environmental control systems (Vitullo 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows a plurality of training iterations. Training data sets are made from monitored variables), each training data set comprising setpoint data and sensor data for an environmental characteristic at a premises controlled by an environmental control system over a training time period (Vitullo 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, 0159 “training period 712 spans the first 30 days (e.g., days 1-30)”); 
identifying an efficiency category for each training data set indicative of the efficiency of the environmental control system over the training time period (Vitullo 0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159, 0081 a category for the training data set includes efficiency of the environmental control system over the training time period.); 
computing one or more numerical features for each training data set (each training data set taught by Vitullo as shown above) based on the setpoint data (Samuni 0056 table 1 “these houses also provide their… set and actual indoor temperature”, fig. 7 850, set temperature data corresponds to setpoint data. This data is part of the training household group data as shown in table 1. Fig. 7 850 shows that household usage which contains setpoint data since setpoint is part of usage data is used for modeling consumption.) and sensor (0021 “the power consumption measurement readings are measured granularity of a single reading each predefined interval from a smart household power meter”) data (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature);
determining a measure of dependence between the identified efficiency category (taught by Vitullo above as being a category of performance) and the computed one or more numerical features (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 “the preprocessing module 1200 may correlate the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC power consumption (that is, time-based, power consumption) from the overall household power consumption. Based on the disaggregation model, the preprocessing module may generate derived parameters for the training module 1300 that are all derived from the overall household power consumption”, correlation corresponds to a measure of dependence. Power consumption is the identified category and is correlated with activation time which is a numerical feature);
and creating a model based on the determined measure of dependence (Vitullo 0159 “Training HVAC component models 510 can include identifying values for the model coefficients β. For example, model evaluator 532 can use a regression technique to calculate the model coefficients β based on the values of the monitored variables (e.g., T.sub.ci, T.sub.ei, T.sub.eo, etc.) and the corresponding values of the performance variable y during training period 712.”, dependence measurement is done in the form of regression calculations), wherein the model is configured to assign an efficiency category indicative of the efficiency of a monitored environmental control system based on a monitored data set comprising setpoint data and sensor data for an environmental characteristic at the premises controlled by the monitored environmental control system over a monitoring time period (Vitullo 0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows the monitoring time period. Coefficient of performance is a category indicative of the efficiency of the monitored environmental control system.)

Regarding claim 30, Vitullo and Samuni teach A method according to claim 29.
Vitullo further teaches wherein the step of identifying a category (taught by Vitullo as shown above) comprises outputting to a human operator a visual representation of each of the training data sets (0073 “building status monitor 334 may include a graphical user interface component configured to provide graphical user interfaces to a user for selecting building requirements (e.g., overall temperature parameters, selecting schedules for the building, selecting different temperature levels for different building zones, etc.)”, 0083 “monitoring and reporting applications 336 may include a web-based monitoring application with several graphical user interface (GUI) elements…for displaying key performance indicators (KPI) or other information to users of a GUI…GUI elements may summarize relative energy use and intensity across central plants…allow users to assess performance…may be configured to aggregate and categorize operating conditions by building, building type, equipment type, and the like. The GUI elements may include charts or histograms that allow the user to visually analyze the operating parameters and power consumption for the devices of the central plant”, sensed data and setpoint data make up the training data set data and is shown to the user); 
and receiving an input from the human operator indicative of the efficiency category (0085 “allow a user to define (e.g., via graphical user interfaces, via prompt-driven wizards, etc.) how central plant controller 302 should react to changing conditions in the central plant subsystems.”, 0083).

Regarding claim 31, Vitullo and Samuni teach A method according to claim 29.
Vitullo further teaches wherein the step of identifying a category comprises: receiving diagnostic data relating to the operation of one or more appliances in the environmental control system during the training time period (0083 “monitoring and reporting applications 336 may include a web-based monitoring application with several graphical user interface (GUI) elements (e.g., widgets, dashboard controls, windows, etc.) for displaying key performance indicators (KPI)”, key performance indicators correspond to diagnostic data);

Claim 11, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni) in further view of Matsuoka et al (US PUB. 20140312128, herein Matsuoka). 

Regarding claim 11, Vitullo and Samuni teach a method according to claim 6. 
Vitullo and Samuni teach wherein computing one or more numerical features for a data set based on the setpoint data and sensor data comprises (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings”): 
identifying one or more activation periods of appliances of the environmental control system for the monitoring or training period (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings”); 
computing the length of each of the identified one or more activation periods (Vitullo, 0086 “low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize the energy consumption”, determining on/off states corresponds to computing the length of the activation periods.); 
While Vitullo teaches determining on/off states length and Samuni teaches calculating the numerical feature, Vitullo and Samuni do not explicitly teach using the computed length of each of the activation periods to compute the one or more numerical features for the data set.
Matsuoka teaches and using the computed length of each of the activation periods to compute the one or more numerical features for the data set (0099 “"cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered…consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF…the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.” The time length of the activation periods is considered with respect to the energy consuming parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026). 

Regarding claim 13, Vitullo and Samuni teach a method according to claim 6. 
Vitullo and Samuni do not teach wherein the one or more numerical features comprise one or more of: the largest, mean and median values of the length of one or more activation periods of appliances of the environmental control system in the monitoring or training period; and a frequency or rate of activation periods of appliances of the environmental control system in the monitoring or training period.
Matsuoka does teach wherein the one or more numerical features comprise one or more of: 
the largest, mean and median values of the length of one or more activation periods of appliances of the environmental control system in the monitoring or training period; 
and a frequency or rate of activation periods of appliances of the environmental control system in the monitoring or training period (0099 “"cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered…consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF…the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.” Cycles corresponds to frequency of activation periods.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026). 

Regarding claim 16, Vitullo and Samuni teach a method according to claim 6. 
Vitullo and Samuni further teaches wherein the model comprises one or more rules for assigning an efficiency category indicative of the efficiency of the monitored environmental control system (Vitullo, 0053 “VAV units 116 may include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building…include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone” 0068 “Central plant controller 302 may generate on/off decisions and/or setpoints for equipment 340 to minimize the cost of energy consumed by subplants”, achievement of setpoints is a category indicative of the efficiency of the environmental control system) based on the one or more numerical features (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature). 
Vitullo and Samuni do not explicitly teach each rule comprising a threshold value for the numerical feature, wherein each rule provides a first category to assign, or first possible range of categories to assign, when the numerical feature is below the threshold value and a second possible range of categories to assign, or second possible range of categories to assign, when the numerical feature is above the threshold value.
Matsuoka teaches each rule comprising a threshold value for one of the one or more numerical features (0099 “"cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered…consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF…the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.”, On time is the threshold of the numerical feature.), wherein each rule provides a first efficiency category to assign, or first possible range of efficiency categories to assign, when the numerical feature is below the threshold value (0094 “The state may include…and a second state of relatively low energy consumption (e.g., an OFF state)”, 0099 “the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.”, 0120 “the elapsed time since the beginning of a current cycle” a category of low energy consumption is assigned when the HVAC cycle is off. The time of the on cycle is zero and thus is below the threshold, Vitullo teaches efficiency categories) and a second possible range of efficiency category to assign, or second efficiency categories to assign, when the numerical feature is above the threshold value (0094 “The state may include a first state of relatively high energy consumption (e.g., an ON state)”, 0099 “the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.”, 0120 “the elapsed time since the beginning of a current cycle” a category of high energy consumption is assigned when the HVAC cycle is on. The time of the on cycle is greater than zero and thus is above the threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026).

Regarding claim 17, Vitullo and Samuni teach a method according to claim 6. 
Vitullo and Samuni further teach wherein computing one or more numerical features comprises computing at least two numerical features (Samuni, 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature). 
Vitullo and Samuni do not teach and wherein the model comprises two or more rules for assigning an efficiency category indicative of the efficiency of the monitored environmental control system based on the numerical features.
Matsuoka teaches and wherein the model comprises two or more rules for assigning an efficiency category (efficiency category taught by Vitullo) indicative of the efficiency of the monitored environmental control system based on the numerical features (0094 “The state may include a first state of relatively high energy consumption (e.g., an ON state), and a second state of relatively low energy consumption (e.g., an OFF state)”, 0120 “the elapsed time since the beginning of a current cycle”, assignment of the category indicative of the efficiency is based on two rules namely if it is in an on state, or if it is in an off state. These rules are based on the numerical feature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026).

Regarding claim 18, Vitullo and Samuni teach a method according to claim 1.  
Vitullo and Samuni further teach wherein computing one or more numerical features comprises computing at least two numerical features (Samuni, 0022) and wherein the model comprises a weighting (Vitullo, 0019) [for each of the numerical features for assigning the efficiency category]
Vitullo and Samuni do not teach for each of the numerical features for assigning the category
Matsuoka teaches for each of the numerical features for assigning the efficiency category (0094, 0120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni) in further view of Trundle (US PAT. 10,274,382). 

Regarding claim 22, Vitullo and Samuni teach a method according to claim 5.
Vitullo teaches in response to assigning an efficiency category indicative of an inefficient system (0101)
Vitullo and Samuni do not teach comprising, in response to assigning a category indicative of an inefficient system, initiating a test procedure for testing the environmental control system, wherein the test procedure comprises: activating the environmental control system, the activating overriding  a control schedule active for the monitored environmental control system; measuring changes in the environmental characteristic in response to activation of the environmental control system; and performing further analysis of measured sensor data relating to the environmental characteristic to identify, quantify and/or classify the underperformance condition.
Trundle teaches comprising, in response to assigning a category indicative of an inefficient system (taught by Vitullo), initiating a test procedure for testing the environmental control system (col 1 lines 60-65 “and an optimal time to perform a proactive test measure the effectiveness of the system”), wherein the test procedure comprises: 
activating the environmental control system, the activating overrides a control schedule active for the monitored environmental control system (col 9 lines 5-10 “Fig. 2 illustrates an example process 200 for determining a thermostat status change and performing proactive tests in response to the status change”); 
measuring changes in the environmental characteristic in response to activation of the environmental control system (col 10 lines 45-50 “The system 100 performs the proactive test to measure system efficiency based on data from the thermostat and the sensors (250). For instance, the system 100 computes system efficiency for several (e.g., many) data parameters and determines how the performance compares to one or more target values based on an aggregation of tests previously performed on properties with similar configurations and settings.”); 
and performing further analysis of measured sensor data relating to the environmental characteristic to identify, quantify and/or classify the underperformance condition (col 10 lines 60-65 “The system 100 performs a calculation based on all of the measurements to determine a computed efficiency score. For example, the system 100 may measure the in-door temperature and humidity, compare the measured values to the actual values, and calculate the efficiency score how each individual measurement performed relative to the target value for each measurement.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the proactive measurement of an HVAC system teachings of Trundle since Trundle teaches a means for correcting issues that may occur due to seasonal changes in operation (col 1 lines 45-50). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni) in further view of Quam et al (US PUB. 20150127174, herein Quam). 

Regarding claim 23, Vitullo and Samuni teach a method according to claim 5.
Vitullo teaches in response to assigning an efficiency category indicative of an inefficient system (0101).
Vitullo and Samuni do not teach further comprising: suppressing or filtering one or more alerts about the monitored environmental control system 
Quam teaches further comprising: suppressing or filtering one or more alerts about the monitored environmental control system (0125 “For example, in FIG. 10, the medium alert level was selected and thus, the alerts categorized with a medium level 51b of importance are displayed while the alerts having a high level or low level are hidden.”) in response to assigning an efficiency category indicative of an inefficient system (taught by Vitullo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the HVAC alert teachings of Quam since Quam teaches a means for allowing prioritization of alerts so that high alerts will be noticed first (0125). 

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 12 that Vitullo does not teach that the monitored variable and the operating point are relating different parameters which is opposite to the amendments to the claim 6 and points to one example of parameters in Vitullo. However, Vitullo teaches many different types of monitored variables and operating points. One example Vitullo provides is using measured temperature of the building zone for generating control signals for HVAC equipment, the control signals for HVAC equipment are zone temperature setpoints (0209, 0179). This example under broadest reasonable interpretation corresponds to the monitored variables and operating points relate to the same environmental characteristics. 
Applicant then argues that use of regression does not correspond to assigning an efficiency category. The claim does not require that regression analysis to not be used. Therefore, this argument is not deemed persuasive.  
Applicant then argues that Samuni does not teach assigning an efficiency category based on numerical features computed based on sensor data and setpoint data let alone setpoint data relating to the same environmental characteristic as the sensor data. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Samuni is relied upon to teach numerical features for the monitored data based on setpoint data which it does through with its activation time teachings. 
Applicant makes similar arguments for claims 32 and 33 which are similarly rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116